ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04 — 437, concluding that RONALD W. SPEVACK of ISELIN, who was admitted to the bar of this State in 1964, should be admonished for violating RPC 1.4(b) (failure to explain matter to client to the extent necessary to permit informed decisions), and good cause appearing;
It is ORDERED that RONALD W. SPEVACK is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.